Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about June 1, 2000, which adjudicated appellant a juvenile delinquent, upon a finding that he committed acts that, if committed by an adult, would constitute the crimes of attempted robbery in the first and second degrees, petit larceny, criminal possession of stolen property in the fifth degree, and attempted assault in the third degree, and placed him on probation for two years, unanimously modified, on the law and the facts, to the extent of vacating the finding as to petit larceny and criminal possession of stolen property and dismissing those counts of the petition, and otherwise affirmed, without costs.
Except as indicated, the court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. The victim’s credible testimony, including his testimony that appellant held what appeared to be a firearm to the victim’s neck, clearly established appellant’s guilt. With respect to the attempted assault, the evidence warranted the inference that when appellant struck the victim twice he did so with intent to cause physical injury. However, since there was insufficient evidence that appellant participated in his companions’ theft of candy from the victim’s newsstand in an incident that was separate from the attempted robbery, the petit larceny and criminal possession of stolen property counts of the petition are dismissed. Concur — Rosenberger, J. P., Tom, Andrias, Ellerin and Wallach, JJ.